 

FILED

__IN OPEN COURT
pee couer
UNITED STATES DISTRICT COURT) | |
EASTERN DISTRICT OF VIRGINIA || JUN 2.5 2020
Norfolk Division 1 |
| CLEA
UNITED STATES OF AMERICA
v. ACTION NO.: 2:20CR20
TONYA SAXBY,
Defendant.

ORDER ACCEPTING PLEA OF GUILTY

The Defendant, by consent, has appeared before the Court with counsel pursuant to Federal
Rule of Criminal Procedure 11, and referral from United States District Judge Smith, and has
entered a plea of guilty to the offense charged in the Criminal Information. After cautioning and
examining the Defendant under oath concerning each of the subjects mentioned in Rule 11, the
Court determined that the guilty plea was knowledgeable and voluntary, and that the offense
charged is supported by an independent basis in fact establishing each of the essential elements of
such offense. The Court therefore accepts the plea of guilty.

The Clerk shall forward a copy of this Order to all counsel of record.

DONE AND ENTERED at NORFOLK, Virginia, this 26" day of June, 2020.

(Dir

we Lawrence R. Léonard “
UNITED STATES MAGISTRATE JUDGE

1
